Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okabe; Tsuneyuki et al. (US 20060065254 A1). Okabe teaches a method of providing a flow of precursor (2; Figure 1; [0058]), the method comprising: flowing a carrier gas (22; Figure 1; [0060]) through an inlet port (52/4 interface; Figure 3) of a precursor ampoule (4; Figure 3) having a liquid precursor (2; Figure 1; [0058]) therein (42-44; Figure 3-”mist receiever”; [0068]), directing the flow of the carrier gas (22; Figure 1; [0060]) within the ampoule (4; Figure 3) with a showerhead (45; Figure 3) at an end of the inlet port (52/4 interface; Figure 3), the showerhead (45; Figure 3) comprising at least two angled nozzles (nozzles at 45; Figure 3) to direct the flow of gas at an angle not perpendicular to a surface (“store mist”; [0068]) of the liquid precursor (2; Figure 1; [0058]); and flowing the carrier gas (22; Figure 1; [0060]) and precursor (2; Figure 1; [0058]) out of the ampoule (4; Figure 3) through an outlet port (53; Figure 3), as claimed by claim 1
Okabe further teaches:
The method of claim 1, wherein all of the nozzles (nozzles at 45; Figure 3) are in direct fluid communication with a bottom end of a gas passage defined by the inlet port (52/4 interface; Figure 3), as claimed by claim 7
The method of claim 7, wherein the gas passage defined by the inlet port (52/4 interface; Figure 3) is in direct fluid communication with a gas source (2, 22; Figure 1), as claimed by claim 8
A method of providing a flow of precursor (2; Figure 1; [0058]), the method comprising: flowing a carrier gas (22; Figure 1; [0060]) through an inlet port (52/4 interface; Figure 3) of a precursor ampoule (4; Figure 3) having a liquid precursor (2; Figure 1; [0058]) therein (42-44; Figure 3-”mist receiever”; [0068]), the inlet port (52/4 interface; Figure 3) having at least two angled nozzles (nozzles at 45; Figure 3) through an end of the inlet port (52/4 interface; Figure 3) located within a cavity (41; Figure 3) of the ampoule (4; Figure 3); directing the flow of the carrier gas (22; Figure 1; [0060]) within the through the at least two angled nozzles (nozzles at 45; Figure 3) to direct the flow of the carrier gas (22; Figure 1; [0060]) from any of the angled nozzles (nozzles at 45; Figure 3) at an angle not perpendicular to a surface (“store mist”; [0068]) of the liquid precursor (2; Figure 1; [0058]); and flowing the carrier gas (22; Figure 1; [0060]) and the precursor (2; Figure 1; [0058]) out of the ampoule (4; Figure 3) through an outlet port (53; Figure 3), as claimed by claim 9
The method of claim 9, wherein all of the nozzles (nozzles at 45; Figure 3) are in direct fluid communication with a bottom end of a gas passage defined by the inlet port (52/4 interface; Figure 3), as claimed by claim 13
The method of claim 13, wherein the gas passage defined by the inlet port (52/4 interface; Figure 3) is in direct fluid communication with a gas source (2, 22; Figure 1), as claimed by claim 14

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe; Tsuneyuki et al. (US 20060065254 A1) in view of Carpenter; Craig M. et al. (US 7118783 B2). Okabe is discussed above.
Okabe further teaches:
The method of claim 1, wherein the ampoule (4; Figure 3) comprises a container (4; Figure 3) having a bottom (bottom of 4; Figure 3), sidewalls (sidewalls of 4; Figure 3), and a lid (lid of 4; Figure 3), and the end of the inlet port (52/4 interface; Figure 3) is located a first orthogonal distance from the lid (lid of 4; Figure 3) and the outlet port (53; Figure 3) is located a second orthogonal distance from the lid (lid of 4; Figure 3) – claim 6
The method of claim 9, wherein the cavity (41; Figure 3) is defined by a container (4; Figure 3) having a bottom (bottom of 4; Figure 3), sidewalls (sidewalls of 4; Figure 3), and a lid (lid of 4; Figure 3), and the end of the inlet port (52/4 interface; Figure 3) is located a first orthogonal distance from the lid (lid of 4; Figure 3) and the outlet port (53; Figure 3) is located a second orthogonal distance from the lid (lid of 4; Figure 3) – claim 12
Okabe does not teach:
The method of claim 1, wherein the flow of carrier gas (22; Figure 1; [0060]) is sufficient to disturb a liquid/gas interface of the liquid precursor (2; Figure 1; [0058]) without bubbling through the liquid precursor (2; Figure 1; [0058]), as claimed by claim 2
The method of claim 2, wherein the disturbing of the liquid/gas interface forms a dimple in the surface (“store mist”; [0068]) of the liquid precursor (2; Figure 1; [0058]), the dimple having a depth less than or equal to about 1 mm, as claimed by claim 3
The method of claim 1, wherein the flow of carrier gas (22; Figure 1; [0060]) has a maximum velocity to prevent condensation at the outlet port (53; Figure 3), as claimed by claim 4
The method of claim 1, wherein the nozzles (nozzles at 45; Figure 3) are independently angled in a range of about 2º to about 25º measured relative to a line orthogonal to the surface (“store mist”; [0068]) of the liquid precursor (2; Figure 1; [0058]), as claimed by claim 5
the first orthogonal distance is larger than the second orthogonal distance – claim 6
The method of claim 9, wherein the flow of carrier gas (22; Figure 1; [0060]) is sufficient to disturb a liquid/gas interface of the liquid precursor (2; Figure 1; [0058]) without bubbling through the liquid precursor (2; Figure 1; [0058]), as claimed by claim 10
The method of claim 10, wherein the disturbing of the liquid/gas interface forms a dimple in the surface (“store mist”; [0068]) of the liquid precursor (2; Figure 1; [0058]), the dimple having a depth less than or equal to about 1 mm, as claimed by claim 11
the first orthogonal distance is larger than the second orthogonal distance – claim 12
Carpenter also teaches a precursor vaporization chamber (Figure 2A) with optimized miniscus angle control (Figure 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Okabe to optimize Okabe’s gas flow rates.
Motivation for Okabe to optimize Okabe’s gas flow rates is for controlling volitalization rates (column 5; lines 38-50) to control delivery concentrations as taught by Carpenter (column 7; lines 40-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spohn; Ronald F. et al. (US 20080182023 A1) illustrates a similar vaporizer (Figure 1) with functionally similar showerhead (20; Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716